COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
IN THE MATTER                                                    No. 08-15-00115-CV
                                               §
OF THE ESTATE                                                      Appeal from the
                                               §
OF MICHAEL SOTHORON GEORGE                                    County Court at Law No. 2
                                               §
                                                               of Brazos County, Texas
                                               §
                                                                   (TC# 15198-PC)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the Joint Motion to Dismiss Appellate

Proceedings and concludes the motion should be granted and the appeal should be dismissed, in

accordance with the opinion of this Court. We therefore dismiss the appeal. Costs of the appeal

are taxed against Appellant. See TEX.R.APP.P. 42.1(d). This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 22ND DAY OF APRIL, 2016.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.